On October 15,1998, the defendant was sentenced to the following: Count I: forty (40) years in the Montana State Prison; Count II: forty (40) years in the Montana State Prison; Count III: forty (40) years in the Montana State Prison - the sentences imposed for Counts II and III are to be served concurrently with each other, but consecutively to the sentence imposed for Count I; Count IV: forty (40) years in the Montana State Prison; CountV: forty (40) years in the Montana State Prison, with twenty-five (25) years suspended - the sentences imposed for Counts IV and V are to be served concurrently with each other, but consecutively to the sentences imposed for Counts I, II and III; Count VI: ten (10) years in the Montana State Prison, all suspended and to be served consecutively to the sentence imposed for Counts I through V; Count VII: five (5) years in the Montana State Prison, all suspended and to be served consecutive to the sentence imposed for Counts I through VI. The net effect of the foregoing is a term of 135 years at the Montana State Prison, with forty (40) years suspended. It is further ordered that the defendant be ineligible for pa*18role for thirty (30) years. This sentence is to be served consecutive to the Sanders County sentence he is currently serving.
On February 12, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and advised of his right to be represented by counsel. The Defendant proceeded Pro Se. The state was represented by Edward J. Corrigan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the June, 1999, meeting, thus allowing the defendant the right to proceed with counsel.
Done in open Court this 12th day of February, 1999.
DATED this 9th day of March, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson